Timlin, J.
(dissenting). Erank T. Tucker, Henry A. Gunderson, and the relator were lawfully upon the official pri-maiy or nominating election ballot as candidates for the Ee-*100publican nomination for the office of attorney general. This primary election was held on September 6, 1910. After the official primary election ballots had been printed and on September 1, 1910, Mr. Tucker came to his death by drowning. No nomination was made to fill his place, but his name remained on the official primary election ballot. The fact of his death was widely known before the primary election, and, besides,» a large number of telegrams and circular letters were sent out to the electors advising and urging them to vote for Tucker notwithstanding his death, and stating in effect that if a plurality of votes were so cast there would be created a vacancy which could be filled by the Republican state central committee. The state canvassing board on September 26, 1910, canvassed the vote of the primary election and found the votes for the several candidates for the Republican nomination for attorney general to be as follows: Levi H. Bancroft 58,196 votes, Henry A. Gunderson 47,187 votes, and Erank T. Tucker 63,482 votes; scattering, 60 votes. They further certified to the death of Tucker on September 1st after the ballots used at the primary were printed and after the time had elapsed for filing nomination papers, and that there existed, in consequence of the foregoing, a vacancy in the nomination for this office. On October 3d the Republican state central committee met and nominated O. H. O'rownhart as a candidate for this office, and certified to the secretary of state his name as the candidate of the Republican party for the office in question at the ensuing election. The secretary of state now threatens and intends to certify to the several county clerks for a place on the official ballot the name of O. H. Orownhart as the Republican candidate for the office of attorney general. The figures certified concerning the vote for the several candidates are the true figures. The relator, on the other hand, contends that on the above showing there is no vacancy to be filled, that the votes cast for Mr. Tucker are void and cannot be counted, and that he is lawfully entitled *101to be placed on tbe official election ballot as tbe candidate of said party for said office.
It bas long been tbe law of tbis state that “tbe fact that tbe candidate who receives tbe highest number of votes is ineligible does not render tbe votes east for him void, nor is tbe person receiving tbe next highest number, though eligible, to be regarded as legally elected or entitled to tbe office.” State ex rel. Dunning v. Giles, 2 Pin. 166, 52 Am. Dec. 151, and cases in note. That case bas been followed and approved by tbis court. State ex rel. Off v. Smith, 14 Wis. 497; State ex rel. Holden v. Tierney, 23 Wis. 430; State ex rel. Guernsey v. Meilike, 81 Wis. 574. Tbis rule is in harmony with tbe great weight of authority elsewhere in tbis country. Barnum v. Gilpin, 27 Minn. 466, 8 N. W. 375, 38 Am. Rep. 304; Howes v. Perry, 92 Ky. 260, 17 S. W. 575, 36 Am. St. Rep. 591; State ex rel. Goodell v. McGeary, 69 Vt. 461, 38 Atl. 165, 44 L. R. A. 446; Sheridan v. St. Louis, 183 Mo. 25, 81 S. W. 1082; 10 Am. & Eng. Eney. of Law (2d ed.) 758. But it is contended by relator that death of a candidate cannot be considered as ineligibility within tbis rule. Tbe contrary is, however, decided in State ex rel. Herget v. Walsh, 7 Mo. App. 142; State ex rel. Sheets v. Speidel, 62 Ohio St. 156, 56 N. E. 871; and Howes v. Perry, supra, and I have found no precedent for such distinction. Neither is such distinction supported by reason.
Whether in tbe absence of a statute tbe rule above quoted is inapplicable in a case where tbe voters, at and prior to tbe time of voting, knew of tbe ineligibility of tbe candidate receiving tbe greatest number of votes need not be decided, because we have in tbis state a statute covering tbe identical ■question. “If the nominee die after tbe ballots are printed, and no nomination shall be made as herein provided, tbe votes cast for him shall be counted and returned, and if be shall receive a plurality tbe vacancy shall be filled as in case of vacancies occurring by death after election.” See. 34, Stats. *102(1898). The “nomination to be made as herein provided” refers to the following provision: “If such . . . death . . . of a nominee take place after the ballots are printed and before election, the proper chairman of the committee . . . may make a nomination to fill the vacancy.” Sec. 34, Id. These statutes last quoted were in force prior to and at the time of the adoption of the primary election law (ch. 451,, Laws of 1903), hereinafter quoted, and are still in force. They related when adopted, and now relate, to the official general election ballot. Sec. 25, ch. 451, Laws of 1903, provides :
“The provisions of the statutes now in force in relation to. the holding of elections, the solicitation of voters at the polls, the challenging of voters, the manner of conducting elections, of counting the ballots and making return thereof, and all other kindred subjects, shall apply to all primaries in so far as they are consistent with this act, the intent of this act being to place the primary under the regulation and protection of the laws now in force as to elections.”
Oh. 451, Laws of 1903, consists of twenty-eight sections, and contains nothing inconsistent with the provisions of sec. 34, Stats. (1898), hereinbefore quoted, with reference to the counting of ballots for a deceased candidate and making return thereof. On the contrary, sec. 18 of ch. 451 expressly provides that “the person receiving the greatest number of votes at a primary as the candidate of a party for an office, shall be the candidate of that party for such office, and his. name as such'candidate shall be placed on the official ballot at the following election.” It thus excludes the relator, because he did not receive the greatest number of votes, and it is only by treating votes which the statute law requires to be counted and returned as mere waste paper that the majority of the court arrived at the conclusion that the relator did receive the greatest number of votes.
This opinion might stop here, because it seems to me that *103on the face of these statutes it is so clear that he who runs may read that the ballots cast for Tucker must he counted and returned. If by command of the statute they are counted and returned, that alone brings the case within the rule of State ex rel. Dunning v. Giles, 2 Pin. 166, 52 Am. Dec. 151. Ballots required by the statute to be counted and returned, cannot be said to be mere waste paper. They still serve to> show that the other candidates were not elected, and this is the reason the statute requires them to be counted and returned. A moment’s reflection on the application of this, sec. 34 to the general election law will disclose this purpose of the law. The purpose cannot be different when applied to> the primary election. If it were not for this statute, in case the candidate of the majority party died under the circumstances mentioned the candidate of the minority party might be entitled to the office although he received only a minority of the votes cast. The statute does not go upon knowledge of the death on the part of the voter, and no such exception can be read into the statute. How my brethren fell into this error is easily seen. They found in this see. 34 a provision that: if the dead candidate, as shown by the count and return of the ballots cast for him, had received a plurality, the vacancy must be filled as in case of vacancies occurring by death after election. They first refused to consider the last word “election,” taken with ch. 451, Laws of 1903, as quoted, equivalent to primary election, when the question before the court related' to primary election. This is their first error, because they are by this statute last referred to required to apply to the primary election all the laws relating to the general election.. The primary election law does contain provisions for filling a-, vacancy after the primary election. Sec. 13, ch. 451, Laws? of 1903 (sec. 11 — 13, Stats.: Supp. 1906). “Vacancies occurring after the holding of any primary shall be filled by the? party committee of the city, district, county or state, as the-case may be.” Having refused this interpretation, they were *104still, in order to determine tbe case for relator, obliged to further refuse to consider the provisions of sec. 34 for counting and returning the vote separable from the provision for filling the vacancy, notwithstanding the statnte requires the application to the primary election of all parts of sec. 34 not inconsistent with the primary election law. Finding in other statutes that the vacancy on an official general election ballot caused by death must be filled after election by appointment by the governor, they reject the whole of sec. 34 as applicable to the primary election. This is contrary to established law. The form of statute which adopts and applies to a new subject matter the requirements of a pre-existing statute “so far as consistent,” “so far as applicable,” “where applicable,” “so far as practicable,” is very common. Illustrations from Wisconsin Statutes of 1898: Secs. 864, 874, 1150, 1151, 4651, and there are no doubt many others. From Revised Statutes of U. S.: Secs. 721, 914, 1891. Whenever such statutes come before the court, the provisions applicable or consistent or practicable are never rejected merely because there are found in the statute so adopted other provisions inapplicable, impracticable, or inconsistent. The very form of the adopting statute is sufficient to establish this proposition. But the authorities are numerous. 26 Am. & Eng. Ency. of Law (2d ed.) 714; State ex rel. Spaulding v. Elwood, 11 Wis. 17; State ex rel. Saar v. Hundhausen, 26 Wis. 432; Jenkins v. Morning, 38 Wis. 197; Chappell v. U. S. 81 Fed. 764; Nunes v. Wellisch, 75 Ky. 363; Lownsdale v. Portland, 1 Oreg. 381; Stark v. Starrs, 6 Wall. 402.
Speaking of this subject in In re Wood’s Estate, L. R. 31 Ch. Div. 607, it is said:
“Now what is the legal effect of the ninth section of the act of 1855, which brings into that act those sections of the former act ? It is to put them into the act of 1855, just as if they had been written into it for the first time. If a subsequent act brings into itself by reference some of the clauses *105of a former act, the legal effect of that, as has often been held, is to write these sections into the new act just as ’if they had been actually written in it with the pen, or printed in it, and, the moment you have those clauses in the later act, you have no occasion to refer to the former act at all.”
To the same effect is Turney v. Wilton, 36 Ill. 385, 393, where it is said:
“Whenever an act of the legislature confers powers which are recited in another act, the act to which reference is made is to be considered and treated as if it were incorporated into, and made a part of, the act which contains the reference.”
In Jones v. Dexter, 8 Fla. 276, it was said:
“Where a statute has been enacted with special reference to a particular subject, and by another statute its provisions are directed in general terms to be applied to another subject of an essentially different nature, the adopting statute must be taken to mean that the provisions of the original statute shall be restrained and limited to such only as are applicable and appropriate to the new subject.”
No liberality of construction need be invoked by defendant. By these statutes his contention is upheld strictissimi juris. The majority opinion might be compared in point of liberality of construction with that in Neacy v. Milwaukee Co., post, p. 210, filed on the same day. The relator has not received the greatest number of votes at the primary election, consequently placing him upon the official ballot as the candidate of the Eepublican party for the office in question is contrary to the command of the statute (sec. 18, ch. 451, Laws of 1903). The secretary of state was within his legal duty in certifying the name of Mr. Crownhart as the Eepublican candidate for this office.
I am instructed to say that Mr. Justice Siebecxee and Mr. Justice KebwiN concur in this opinion.